CONTRAT

ENTRE

LA GENERALE DES CARRIERES ET DES MINES S.A.

ET

INTERACTIVE ENERGY RUSSIA S.A.

RELATIF

SSION DES ANCIENS REJETS DES CONCENTRATEURS DE

AU PRIX DE CE
KAKANDA (PER 9696)

AOÛT 2018
CONTRAT DE CESSION DE DROIT MINIER

LUNIRAILUE LEDSNN RE RS

Entre :

LA GENERALE DES CARRIERES ET DES MINES, société anonyme unipersonnelle avec
Conseil d'Administration, en abrégé « GECAMINES S.A. », en sigle « GCM S.A.», au
capital social de 2.401.500.000.000 CDF, immatriculée au Registre du Commerce et du
Crédit Mobilier de Lubumbashi sous le numéro CD/L'SHI/RCCM/14-B-1678, Numéro
d'identification Nationale 6-193-A01000M et Numéro Impôt AO70114F, ayant son siège
social sis 419 boulevard Kamanyola, BP 450, Lubumbashi, République Démocratique du
Congo (« RDC »), représentée aux fins des présentes par Monsieur Albert Yuma Mulimbi,
Président du Conseil d'Administration et Monsieur Jacques Kamenga Tshimuanga,
Directeur Général a.i., ci-après dénommée « GECAMINES » ou la « Cédante », d'une part;

et

INTERACTIVE ENERGY RUSSIA, Société Anonyme avec Administrateur Général,
immatriculée au Registre du Commerce et du Crédit Mobilier de Kinshasa sous le numéro
CD/KNG/RCCM/18-B-00180, ayant son siège social sis Boulevard du 30 juin, n° 3642, Futur
Tower, suite 407/4ème niveau, Commune de la Gombe, Kinshasa, République
Démocratique du Congo, représentée aux fins des présentes par Monsieur Ruben
KATSOBASHVILI, Administrateur Général, ci-après dénommée la « Cessionnaire »,
d'autre part ;

Ci-après désignées collectivement « Parties » et individuellement « Partie ».

PREAMBULE :
A) Attendu que les Parties ont signé en date du 10 août 2018 le Contrat n°

1757/9280/SG/2018 portant sur la cession des Rejets de Kakanda ;

B) Attendu que par les présentes, les Parties entendent fixer le prix de cession desdits
rejets ainsi que les modalités de paiement du prix

IL EST CONVENU ET ARRETE CE QUI SUIT :

Article 1 : Prix de cession

Le prix de cession des Rejets de Kakanda est fixé à 75.344.000 USD (Soixante-
quinze millions trois cent quarante-quatre mille Dollars américains) que la
Cessionnaire s'engage à payer suivant les modalités déterminées à l’article 2.

Article 2 : Modalités de paiement du prix
La Cessionnaire s'engage à payer le prix de cession comme suit :

- 20 %, soit 15.068.800 USD (Quinze milions soixante-huit mille huit cents Dollars
américains), à la signature des présentes ;

américains) dès le début de la pleine production commerciale ;
Page 2 sur 3

- 40 %, soit 30.137.600 USD (Trente millions cent trente-sept nu cents Dollars
/

- le solde de 40 %, soit 30.137.600 USD (Trente millions cent trente-sept mille six cents
Dollars américains) deux ans après le début de la pleine production commerciale.

Le prix de cession sera versé dans le compte de la Cédante dont les coordonnées bancaires
seront communiquées par lettre.

Ainsi fait à Lubumbashi le ....................... , en deux exemplaires originaux, chacune
des Parties reconnaissant en avoir retenu un.

Page 3 sur 3
